                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801


In Re:                                                  Chapter: 11
W.R. Grace & Co., et al.
7500 Grace Drive
Columbia, MD 21044
 EIN: 65−0773649                                        Case No.: 01−01139−AMC




                                            NOTICE OF HEARING


A hearing regarding Motion for Sanctions is scheduled for 6/24/21 at 12:00 PM at the United States Bankruptcy
Court, . Objections are due on or before 6/3/21 .




                                                                              Una O'Boyle, Clerk of Court


Dated: 3/16/21

(VAN−401)
